The plaintiff sought to recover $2,000, the amount of his deposit in the defendant's bank. The defense was that the defendant had applied the deposit in payment of the plaintiff's past due note made by the plaintiff and others severally for the same amount. The question of fact was whether the plaintiff signed the note at the request of the bank made through its cashier for the accommodation of a railroad company, out of whose bonds in the custody of the bank it promised to pay the note.
The trial court submitted the case to the jury in a charge to which the defendant took no exception. The defendant made no request to charge. Had it requested such an instruction as it now insists is the law, namely, that the cashier, because of his personal interest in the transaction and his agency for the railroad company, had no power to make for the bank the contract upon which the plaintiff relied, we suppose the court would have properly responded to it.
The exceptions which were taken in the case do not, we think, call for a reversal.
The judgment should be affirmed, with costs.
PARKER, Ch. J. GRAY, O'BRIEN, MARTIN, LANDON, CULLEN and WERNER, JJ., concur.
Judgment affirmed. *Page 595